Quillian, Judge.
The appeal in this case was taken from an order denying what the appellant styled a motion for reconsideration by which it sought as garnishee, to amend its answer to a garnishment proceeding. In a proceeding of this type a judgment against the garnishee can not be obtained until judgment is entered against the defendant in the original proceeding. See Baker Mercantile Co. v. Hancock Bros. & Co., 20 Ga. App. 799 (2) (93 SE 496); Wilson v. Bank of Louisiana, 55 Ga. 98. The order appealed from was not a final judgment and did not fall within the exceptions of Code Ann. § 6-701 (a3) (Ga. L. 1965, p. 18; 1968, pp. 1072, 1073). Hence, since the trial judge did not enter a certificate of immediate review, the appeal is premature and must be

Dismissed.


Jordan, P. J., and Evans, J., concur.

Argued June 29, 1971
Decided September 10, 1971.
Connerat, Dunn, Hunter, Houlihan, Maclean & Exley, Ralph O. Bowden, III, for appellant.
Pierce, Ranitz, Lee, Berry & Mahoney, Jack K. Berry, Howard A. McGlasson, Jr., for appellees.